                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

JASON TOWNS                                                                              PLAINTIFF

V.                                                      CIVIL ACTION NO. 4:19-CV-70-SA-JMV

MISSISSIPPI DEPARTMENT OF
CORRECTIONS, et al.                                                                   DEFENDANTS

                                               ORDER

       On May 24, 2021, Magistrate Judge Virden entered a Report and Recommendation [68].

The Report and Recommendation [68] sets forth an extensive procedural history of the case and

ultimately reaches the conclusion that the Plaintiff’s Motion [64] requesting permission to serve

Defendant Eugene Antonio Shorter out of time should be denied. Magistrate Judge Virden clearly

set forth the reasoning for her recommendation. The Report and Recommendation [68] specifically

advised the parties as to the applicable procedure for filing an objection to the Report and

Recommendation. Although the time to file an objection has expired, no objection has been filed.

       “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)).

       Having reviewed the Report and Recommendation [68] and the record as a whole, the

Court finds that there is no plain error.
       The Court ADOPTS IN FULL the Report and Recommendation [68]. The Plaintiff’s

Motion [64] is DENIED. The Plaintiff’s claims against Defendant Shorter in his individual

capacity are dismissed without prejudice.

       SO ORDERED, this the 12th day of July, 2021.

                                                /s/ Sharion Aycock
                                                UNITED STATES DISTRICT JUDGE




                                            2
